                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

    LARRY MCVEY,

               Plaintiff,

               v.                                                       Case No. 5:18-CV-04136-HLT

    COMMERCE BANK, et al.,

               Defendants.


                                                       ORDER

         Pro se1 Plaintiff Larry McVey asserts claims for disability discrimination, slander, and

defamation. The factual statement of his claims states:

                    Commerce Bank has lied and harassed me based on disabilities they
                    have slandered my name[.] They continue to lie[.]

Doc. 1 at 4. He seeks a policy change as well as $350,000,000,000.00 in damages. Id.

         Defendants move to dismiss his complaint for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6), and this Court referred the motion to Magistrate Judge Teresa J.

James. On January 14, 2019, Magistrate Judge James issued a Report and Recommendation

(“R&R”) thoroughly analyzing the motion and recommending that the motion be granted. Plaintiff

did not timely object to the R&R.

         After a de novo review, the Court agrees with Magistrate Judge James’s analysis and

conclusions and, therefore, adopts the R&R in its entirety. As a brief overview, under Rule

12(b)(6), to survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.


1
     Based on his pro se status, the Court liberally construes Plaintiff’s pleadings and holds them to a less stringent
     standard. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But the Court does not become his advocate.
     Id.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff’s

claim is facially plausible if he pleads sufficient factual content to allow the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. In this case,

Plaintiff’s claims do not meet this standard. He does not provide factual content that allows the

Court reasonably to infer that Defendants are liable for disability discrimination, slander, or

defamation.

       THE COURT THEREFORE ORDERS that Judge James’s Report and Recommendation

(Doc. 12) is ADOPTED.

       THE COURT FURTHER ORDERS that Defendants’ Motion to Dismiss (Doc. 3) is

GRANTED. Plaintiff’s claims against Defendants Commerce Bank, Tracy Adams, and Nakea

Moses are DISMISSED.

       IT IS SO ORDERED.

       Dated: February 14, 2019                      /s/ Holly L. Teeter
                                                     HOLLY L. TEETER
                                                     UNITED STATES DISTRICT JUDGE




                                                2
